Title: From Benjamin Franklin to Sartine, 23 April 1780
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir,
Passy April 23d. 1780
I thank your Excellency for expediting the Orders relative to the Sale of the Serapis. I suppose similar Orders are gone to Dunkerque for the Sale of the Countess of Scarborough. If not I beg you would be pleased to send them by the Bearer; as the Daily heavy Charge that must arise on a Delay of Dispatching the Alliance, makes me anxious to see the Affair finished.
I am ever with the greatest Respect Your Excellency’s most obedient & most humble Servant
B Franklin
His Exy M. De Sartine. 
Notation: Rep le 5 mai
